Citation Nr: 1220449	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-00 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating greater than 40 percent for post transurethral resection of the prostate for benign hypertrophy, currently diagnosed with incontinence and erectile dysfunction (also claimed as chronic kidney disease and previously claimed as blood in urine).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to November 1966.  He also served in the Air National Guard from December 1966 to April 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Here, an addendum must be obtained to the September 2007 VA examination report before the Board can issue a decision on the Veteran's claim in order to obtain a clear medical opinion on the nature of the Veteran's service-connected prostate disability.

In April 2001, the Veteran initially filed a claim for service connection for "blood in urine."  Pursuant to this claim, he was provided with a VA examination in March 2003, and the report shows a diagnosis of post transurethral resection of the prostate with postoperative strictures and high prostate-specific antigens resulting in eight prostate biopsies over the past six years with no evidence of carcinoma.  He was awarded service connection for post transurethral resection of the prostate for benign hypertrophy, also claimed as blood in urine, in April 2003, on the basis of evidence showing a history of hematuria, a past cystoscopy, a history of elevated prostate-specific antigens (PSAs), a diagnosis of benign prostatic hypertrophy, a past transurethral resection of the prostate, surgical residuals of postoperative strictures, and continuing elevated PSA levels without evidence of carcinoma.  He was assigned a 20 percent disability rating by analogy to 38 C.F.R. § 4.115b, Diagnostic Code 7512.  In March 2007, following a radical prostatectomy in August 2006, he filed a claim for an increased rating for his service-connected prostate disorder.

In the October 2007 rating decision on appeal, it is unclear whether the RO considered the Veteran's symptoms of prostate cancer in assigning an increased rating of 40 percent for service connected post transurethral resection of the prostate for benign hypertrophy, currently diagnosed with incontinence and erectile dysfunction, also claimed as chronic kidney disease and previously claimed as blood in urine.  In this rating decision, the RO also granted service-connected for erectile dysfunction, apparently on the basis of the September 2007 VA examination report, which attributed his erectile dysfunction to his August 2006 radical prostatectomy due to prostate cancer.  See also August 2006 Operative Report.  Subsequently, entitlement to service connection for prostate cancer as a result of exposure to herbicides or radiation was denied in a May 2009 rating decision.  

Therefore, due to the medical evidence of record and the procedural history of the claim and other related claims, the Board must remand the claim for a supplemental medical opinion regarding the Veteran's prostate cancer and resulting radical prostatectomy.  Under 38 C.F.R. § 4.13, the aim, following any change in diagnosis, should be the reconciliation and continuance of the diagnosis or etiology upon which service connection for the disability had been granted.  Therefore, the examiner must be asked to determine whether the Veteran's prostate cancer is a new diagnosis of the same underlying prostate disorder that was service connected in April 2003 and, at that time, manifested by residuals of a transurethral resection of the prostate for benign hypertrophy.  See Jones v. Principi, 3 Vet. App. 396, 401 (1992) (holding that the Board must remand for a new examination where the evidence does not indicate how much of the veteran's disability is due to his service-connected condition and how much is due to his non-service-connected condition); cf. Tatum v. Shinseki, 23 Vet. App. 152, 158-59 (2009) (holding that the Board's finding that a rating reduction for service-connected peptic ulcers was proper where the Veteran no longer had active ulcers was in error because the Veteran had other gastrointestinal diagnoses that the Board should have considered rating under a new diagnostic code as a change in the diagnosis of the service-connected disability).  

Furthermore, review of the Veteran's electronic claims folder shows that evidence listed in subsequent May 2009 and April 2011 rating decisions is not present in the Veteran's paper or electronic claims folder.  As this evidence was used to deny the Veteran's claim for service connection for prostate cancer, this evidence must be associated with the Veteran's paper or electronic file before the Veteran's claim can be decided.

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for his prostate disorders, dated since November 2007.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his prostate disorders, from the VA Medical Center in Miami, Florida, including any records from the VA Outpatient Clinic in Oakland Park, Florida, and the VA Outpatient Clinic in Broward County, Florida, dated since November 2007.

2.  Associate all evidence obtained by VA or submitted by the Veteran in VA's possession with the Veteran's paper or electronic claims folder for the Board's consideration

3.  The Board requests that an addendum to the September 2007 VA examination report be obtained from the same examiner who conducted the September 2007 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record, the Veteran's service medical records from his period of service with the National Guard, and his private and VA treatment records, the examiner should state whether the Veteran's prostate cancer and resulting radical prostatectomy was a new diagnosis of the same underlying prostate disorder that was service connected in April 2003, and, at that time, manifested by residuals of a transurethral resection of the prostate for benign hypertrophy.

The September 2007 examination report is not adequate for rating purposes because the examiner seems to attribute the majority of the Veteran's symptoms to his prostate cancer and radical prostatectomy and does not clearly state whether or not the Veteran's prostate cancer and resulting radical prostatectomy are in any way related to his service-connected post transurethral resection of the prostate for benign hypertrophy.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



